UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 14, 2008 Prudential Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) Pennsylvania 000-51214 68-0593604 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1834 Oregon Avenue, Philadelphia, Pennsylvania 19145 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 755-1500 Not Applicable (Former name or former adress, if changedsince last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 14, 2008, Prudential Bancorp, Inc. ofPennsylvania (the "Company") reported its results of operations for the three and nine months ended June 30, 2008. For additional information, reference is made to the Company's press release dated August 14, 2008, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto. The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except otherwise provided herein. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) The following exhibits are included with this Report: Exhibit No. Description 99.1 Press release regarding results of operations for the three and nine months ended June 30, 2008 and financial condition as of June 30, 2008, dated August 14, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA By: /s/ Thomas A.
